Citation Nr: 1100303	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  09-28 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to benefits for a child born to a Vietnam veteran, 
pursuant to 38 U.S.C. Chapter 18.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran had active service from October 1961 to January 1968, 
including unverified service in the Republic of Vietnam.  The 
appellant is the Veteran's daughter.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 determination by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  Jurisdiction over the matter appears to have been 
transferred to the Chicago, Illinois, RO during the pendency of 
the appeal.

In April 2010, the appellant testified at a videoconference 
hearing at the RO before the undersigned.  A copy of the 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  The appellant's father is her only parent who is a veteran 
and who served in the Republic of Vietnam.

2.  While evidence of record showed private treatment for 
hidradenitis suppurativa, the appellant was not shown to suffer 
from spina bifida or any of the other applicable birth defects.



(CONTINUED NEXT PAGE)



CONCLUSION OF LAW

There is no legal entitlement to VA benefits for the appellant 
for a skin disorder claimed to have been the result of the 
Veteran's in-service herbicide exposure.  38 U.S.C.A. §§ 1805, 
1812, 1815 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.814, 3.815 
(2010). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

As the resolution of the appellant's appeal is dependent on the 
Court's interpretation of the law and regulations pertaining to 
claims for VA benefits, no further development under the VCAA or 
previously existing law is warranted.  Mason v. Principi, 16 Vet. 
App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en 
banc) (holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a matter 
of law); see also VAOPGCPREC 2-04; 69 Fed. Reg. 25180 (2004).  

Even so, the Board notes that in the July 2009 statement of the 
case (SOC), the RO informed the appellant of the provisions of 
the VCAA as well as 38 C.F.R. §§ 3.814 and 3.815, which identify 
the criteria for receiving benefits under 38 U.S.C.A. § 1805.  
Furthermore, the appellant has been provided the opportunity to 
submit evidence and argument in support of her claim and to 
respond to VA notices. 

Additionally, in April 2010, the appellant was provided an 
opportunity to set forth her contentions during the hearing 
before the undersigned Veterans Law Judge.  In Bryant v. 
Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for 
Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) 
requires that the RO Decision Review Officer or Veterans Law 
Judge who chairs a hearing to fulfill two duties:  (1) the duty 
to fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked.  Bryant v. 
Shinseki, 23 Vet. App. 488 (2010).  

Here, during the April 2010 hearing, the undersigned Veterans Law 
Judge enumerated the issue on appeal and indicated that the 
provision of 38 C.F.R. § 3.814 was discussed at length during the 
prehearing conference.  See Hearing Transcript (T.) at p. 2.  The 
appellant did not object to this statement.  Also, information 
was solicited regarding the appellant's and the deceased 
Veteran's skin disorders (T. at p. 3-4) and whether her claimed 
skin disorder was found to be related to the Veteran's in-service 
exposure (T. at p. 4).  In addition, the appellant specifically 
indicated that she understood that spina bifida was the only 
disability covered under 38 C.F.R. § 3.814 for benefits for 
children of Vietnam veteran fathers (T. at p. 4).  Therefore, not 
only was the issue "explained . . . in terms of the scope of the 
claim for benefits," but "the outstanding issues material to 
substantiating the claim" were also fully explained.  See 
Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion 
did not reveal any evidence that might be available that had not 
been submitted.  Under these circumstances, nothing gave rise to 
the possibility that evidence had been overlooked with regard to 
the appellant's claim for entitlement to VA benefits.  As such, 
the Board finds that, consistent with Bryant, the undersigned 
Veterans Law Judge complied with the duties set forth in 38 
C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate 
the claim based on the current record.

Laws and Regulations

VA shall pay a monthly allowance, based upon the level of 
disability, to or on behalf of a child of a Vietnam veteran who 
has spina bifida and other birth defects, to include 
achondroplasia, cleft lip and cleft palate, congenital heart 
disease, congenital talipes equinovarus (clubfoot), esophageal 
and intestinal atresia, Hallerman-Streiff syndrome, hip 
dysplasia, Hirschprung's disease (congenital megacolon), 
hydrocephalus due to aqueductal stenosis, hypospadias, 
imperforate anus, neural tube defects, Poland syndrome, pyloric 
stenosis, syndactyly (fused digits), tracheoesophageal fistula, 
undescended testicle, and Williams syndrome, that are associated 
with the veteran's exposure to toxic herbicides.  38 U.S.C.A. § 
1805(a), 1812, 1815 (West 2002 & Supp. 2010); 38 C.F.R. § 
3.814(a), 3.815 (2010).

The term "Vietnam veteran" means a person who performed active 
military service in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, without 
regard to the characterization of the person's service.  Service 
in the Republic of Vietnam includes service in the waters 
offshore and service in other locations, if the conditions of 
service involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.814(c)(1) (2010).

Significantly, spina bifida is the only birth defect which 
warrants an award of monetary benefits based on the herbicide 
exposure of a Vietnam veteran who is the father of the child at 
issue.  Jones v. Principi, 16 Vet. App. 219 (2002).  To qualify 
for a monthly allowance on the basis of other birth defects (as 
listed above), a claimant must show that the Vietnam veteran who 
was exposed to herbicides is his or her mother.  38 U.S.C.A. §§ 
1812, 1815 (West 2002 & Supp. 2010); 38 C.F.R. § 3.815 (2010).

Factual Background and Analysis

In this case, the appellant asserts that her claimed skin 
disorder resulted from her father's exposure to Agent Orange 
while serving in Vietnam.

The record reflects that the Veteran, the appellant's father, had 
active service from October 1961 to January 1968, including 
unverified service in the Republic of Vietnam during 1962 and 
1963.

Evidence of record detailed that the Veteran died in 2000 but had 
been treated for chloracne, acne, tinea corporis, and suppurative 
hydradenitis during his lifetime as well as denied entitlement to 
service connection for a skin disorder by the Board in 2000.  A 
June 1988 letter from VA of record included a detailed discussion 
of Agent Orange use in Vietnam as well as information concerning 
the Agent Orange Registry. 

In August 2008, the appellant submitted a VA Form 21-0304 
(Application for Benefits for Certain Children with Disabilities 
Born of Vietnam and Certain Korea Service Veterans).  She noted 
that her mother had no Vietnam service, that she was born in 
January 1962, and that her claimed skin disorder began in 2005. 

Private surgical pathology reports dated in January 2006 and 
August 2008 detailed that the appellant had been treated for 
hidradenitis suppurativa.  

Here, pertinent facts are not in dispute.  The appellant's father 
is a veteran who had reportedly served in the Republic of Vietnam 
during his period of active duty from October 1961 to January 
1968.  Resolving all reasonable doubt in the appellant's favor, 
the Veteran's in-service exposure to herbicides is, therefore, 
conceded.  Significantly, however, the record does not reflect 
military service (including in particular in the Republic of 
Vietnam) for the appellant's mother.

As the appellant's only parent who served in the military in the 
Republic of Vietnam is her father, VA compensation is only 
payable if she (the appellant) were found to have certain forms 
of spina bifida.  38 U.S.C.A. §§ 1802, 1805, 1815 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.814, 3.815 (2010).  Significantly, at 
no time during the current appeal has the appellant asserted that 
she has been diagnosed with spina bifida.  




While the Board sympathizes with the appellant, the law is 
dispositive of the issue on appeal and her claim must be denied 
because of the absence of legal merit or entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Accordingly, for the reasons set forth above, the appellant is 
not entitled to benefits under 38 U.S.C.A. § 1805.


ORDER

Entitlement to benefits for a child born to a Vietnam veteran, 
pursuant to 38 U.S.C. Chapter 18, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


